Citation Nr: 0022949	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for psoriasis, claimed 
as secondary to medication for service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

On appeal the veteran has limited the basis of his claim for 
compensation connection for psoriasis to one for secondary 
service connection.  Accordingly, the Board will confine its 
decision to only this alleged basis of entitlement to VA 
compensation.  


FINDINGS OF FACTS

1.  The veteran has not submitted a plausible claim of 
service connection for psoriasis.  

2.  The veteran's service-connected PTSD is manifested by 
some pressure or rapidness of speech and some impairment of 
mood but there is no impairment of memory, thought processes, 
speech nor are there gross cognitive deficits.  

3.  The evidence does not demostrate marked interference with 
employment or frequent periods of hospitalizations due to the 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
psoriasis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  

2.  An evaluation in excess of 10 percent for service-
connected PTSD is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155 5107(b) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.126, 
4.130, (effective November 7, 1996), Part 4, DC 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Psoriasis

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a) (1999)) or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well- 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved as 
to this issue is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Legal Analysis

It is uncontested that the veteran had taken lithium, as 
prescribed by VA, for treatment of his service-connected 
PTSD.  It is also uncontested that subsequent to his 
initiation of lithium he developed psoriasis.  He testified 
that he had taken lithium for about only one or one and half 
months, commencing during VA hospitalization in February 
1989, but has continued to have varying skin eruptions since 
then (pages 1, 2 and 4 of the transcript of the July 1999 RO 
hearing).  

In support of his claim the veteran has submitted a single 
page from the Physician's Desk Reference, which states that 
"[t]he following reactions have been reported and appear to 
be related to serum lithium levels, including levels within 
the therapeutic range."  The dermatologic reactions listed 
were "drying and thinning of hair, alopecia, anesthesia of 
skin, acne, chronic folliculitis, xerosis cutis, psoriasis or 
its exacerbation, generalized pruritus with or without rash, 
cutaneous ulcers, angioedema."  

Photographs taken at the time of VA dermatology examination 
in 1990 show a skin condition of the veteran's legs.  On VA 
dermatology examination in September 1998 it was noted that 
the veteran reported having had psoriasis for about 10 or 12 
years.  It had first manifested after he was given lithium at 
a VA facility for a manic depressive disorder (the actual 
discharge summary of VA hospitalization in February 1989 
reflects that it was for treatment of a bipolar disorder, 
which it is contended was misdiagnosed and was actually the 
service-connected PTSD).  He reported that he was taken off 
lithium shortly after it was first prescribed and then 
treatment with it was reinitiated, at which time the skin 
eruptions flared back up.  He had now been off of lithium for 
close to 10 years but stated that he still had flare-ups.  On 
examination his psoriasis was most active in his scalp, 
elbows, and lower legs.  Photographs were taken.  In a 
November 1998 addendum the examiner stated that the question 
presented was whether the veteran's psychiatric medicines are 
presently causing his psoriasis.  He had been on lithium and 
the veteran felt, and reportedly his physicians had felt, 
that the lithium "may have flared up his psoriasis."  It 
was noted that he had been off of lithium for at least 10 
years.  The examiner felt that "at this point in time, 10 
years later, I do not think that lithium from 10 years ago is 
effecting his psoriasis today."  

In Sacks v. West, 11 Vet. App. 314, 317 (1998) the use of a 
medical treatise or text, alone or 'only' with lay evidence 
was insufficient to well grounded a claim, as to the third 
Caluza element, when the information was simply generic, 
providing only general information which was not specific to 
the facts of the case and would only allow extrapolation or 
an inference of a possible causal relationship, in violation 
of Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, a medical article, treatise or text alone, or if 
combined with a physician's opinion, that "discusses generic 
relationships with a degree of certainty" that under the 
specific case facts there is "at least plausible causality" 
based on the objective facts rather than an unsubstantiated 
lay opinion, it will suffice to well ground a claim.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  See also Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  "A veteran with a 
competent medical diagnosis of a current disorder may invoke 
an accepted medical treatise in order to establish the 
required nexus; in an appropriate case it should not be 
necessary to obtain the services of medical personnel to show 
how the treatise applies to his case."  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  

Here, the article cited indicates that psoriasis can be a 
reaction to lithium.  However, it does not state that lithium 
causes chronic psoriasis.  Rather, it only states that 
psoriasis can be a reaction and as such could be temporary 
or, as interpreted most favorably, chronic.  The VA 
physician's opinion indicates that continued psoriasis is not 
related to the taking of lithium for only a short time.  
While in adjudicating the well groundedness of a claim all 
logical deductions and inferences are to be made favorably, 
the opinion of the VA physician does not lend itself to such 
a favorable interpretation.  Rather, the medical literature 
submitted is only generic in nature and is not fact specific 
to this case.  

It is contended that the RO misinterpreted the opinion of the 
VA physician inasmuch as it is contended that the taking of 
lithium caused the onset of psoriasis; whereas, the VA 
physician only rendered an opinion as to whether current 
symptoms of psoriasis are due to the past taking of lithium.  
Due to alleged incompleteness of the VA physician's opinion, 
remand of the case for further examination is requested.  

However, this argument goes to the sufficiency of the 
evidence and the duty to assist.  As explained above, the 
duty to assist does not attach until a well grounded claim is 
submitted.  

The veteran testified that a private physician and his 
brother, a pharmacist, had told him that his psoriasis was 
due to medication for his service-connected PTSD.  However, a 
lay statement or lay testimony of what a doctor said is not 
the requisite competent medical evidence of a diagnosis of 
medical causation/etiology for the purpose of establishing a 
well grounded claim because the connection between a lay 
account of past medical information, filtered through 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) and 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Accordingly, because there is no competent medical evidence 
of a nexus between the claimed psoriasis and medication for 
his service-connected PTSD the claim is not well grounded.  

A lay statement or testimony of a physician's opinion or 
diagnosis, even if not sufficient to well ground a claim, 
does give rise to a duty to inform the claimant what is 
needed to complete the application under 38 U.S.C.A. 
§ 5103(a).  Franzen v. Brown, 9 Vet. App. 235, 238 (1996; 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995); and Anglin v. 
West, 11 Vet. App. 361, 366 (1998) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) and Graves v. Brown, 8 Vet. 
App. 522, 525 (1996)).  This decision puts the veteran on 
notice that competent medical evidence, e.g., an opinion or 
diagnosis, that the claimed psoriasis is due to medication 
for his service-connected PTSD is required to establish a 
well grounded claim.  Indeed, the veteran was informed of 
this need at the July 1999 RO hearing (page 4 of that 
transcript).  

During this appeal the merits of the issue of secondary 
service connection have been considered by the RO and 
addressed by the veteran and his representative.  Inasmuch as 
the substantive merits and not merely the procedural aspects 
of the claim have been considered and addressed, there can be 
no question that the Board's determination that the claim is 
not well grounded is in any way prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. Brown, 
9 Vet. App. 425, 432 (1996) (where RO adjudicates on the 
merits there is an advantage, not disadvantage, because it 
presumably has fulfilled the duty to assist under 38 U.S.C.A. 
§ 5107(a) which otherwise does not attach to claims that are 
not well grounded); and Voerth v. West, 13 Vet. App. 117, 121 
(1999) (no prejudice where the RO granted greater review, on 
the merits, than that to which claimant was entitled).  

Lastly, in reaching this determination, the doctrine of 
resolution of doubt does not apply in determinations of well 
groundedness because that would require a weighing of the 
evidence which is prohibited in view of the fact that 
evidence which is competent must be presumed to be credible.  
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) (in the 
context of a well grounded claim the benefit of the doubt 
rule applies only to the adjudication of the merits of a 
claim).  

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history and considered from the point of 
view of the veteran working or seeking work.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria provided by regulation.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  In a claim for an increased 
rating it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all evidence of record 
and not solely on an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent rating.  Occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  

At VA hospitalization admission in July 1998 the veteran's 
chief complaint was depression.  He reported difficulties 
sleeping and having a depressed mood, as well as feelings of 
hopelessness.  He denied suicidal and homicidal ideation.  
His identified stressors were difficulties at work at the 
post office, problems with relationships with friends, and 
problems with finances.  He denied auditory and visual 
hallucinations.  He denied paranoid ideation and requested 
admission into a drug program.  On examination he was fully 
oriented, cooperative, and related well.  His speech was 
spontaneous and productive but slightly pressured.  His mood 
was depressed but his affect was appropriate.  There was no 
loosening of associations or flight of ideas.  He was at 
times circumstantial but not tangential.  His insight and 
judgment were fair.  There were no gross cognitive deficits.  
Steps were taken to help his alcohol withdrawal.  His Global 
Assessment of Functioning (GAF) was currently 50 and the 
highest it had been within the past year was 80.  During 
hospitalization there was an improvement in his mood and a 
decrease in his depression.  

On VA psychiatric examination in October 1998 it was noted 
that he had been treated in the past at the East Mississippi 
State Hospital but he reported that he had gotten only 
superficial psychiatric help.  He related a long history of 
drug abuse.  He complained of ruminations of combat and 
flashbacks.  On mental status examination he was 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activity.  His speech was somewhat rapid but 
there was no fight of ideas or looseness of associations.  
His mood was mildly elevated, as was his affect.  He denied 
having hallucinations and expressed no clearly identifiable 
delusions.  He denied homicidal and suicidal thoughts.  He 
was precisely oriented and his remote, recent, and immediate 
recall were good.  His judgment to avoid common danger was 
adequate.  His abstracting ability was adequate and his 
insight was fair.  The diagnoses were PTSD, bipolar disorder, 
as well as Dilaudid and Xanax abuse and dependence.  

Also on file are VA outpatient treatment (VAOPT) records and 
records of treatment at a Vet Center.  

Analysis

With respect to PTSD, the classic symptoms particular to PTSD 
are used to diagnose PTSD rather than evaluate the degree of 
disability therefrom.  It is not the symptoms, but their 
effects that determine the level of impairment.  For example, 
it is not the presence of "flashbacks," per se, but their 
effects, such as impaired impulse control, anxiety, or 
difficulty adapting to stressful situations, that determine 
the evaluation.  61 Federal Register 52697 (Oct. 8, 1996).  

It is clear that in the past the veteran's social and 
industrial impairment had been at least complicated and made 
worse by abuse of alcohol and illicit drugs.  The veteran is 
not service-connected for alcohol or drug abuse.  

Also, the Court noted in Ferraro v. Derwinski, 1 Vet. 
App. 326, 328 (1991) that "[h]ospitalization does not 
appear as a criterion in determining the severity of a 
disability under 38 C.F.R. § 4.130" (old rating criteria) 
but also noted that under 38 C.F.R. § 4.130 (1994) "the VA 
rating board is required to take the entire record into 
consideration."  Ferraro, at 329.  The same would apply to 
the new rating criteria.  Here, the veteran has not been 
hospitalized for PTSD since July 1998.  

It is contended that the veteran has been denied due process 
because the RO did not cite or discuss the significance of 
his GAF score of 60 on the recent October 1998 VA 
psychiatric examination.  However, the report of that 
examination specifically noted that that GAF score could not 
be exclusive of the veteran's substance abuse in light of 
the fact that he had not maintained his sobriety.  
Similarly, his current GAF during VA hospitalization in July 
1998 was 50 and the highest it had been in the past year was 
80.  However, he had ingested two cans of beer and taken 
medication prior to that hospital admission.  Indeed, he 
presented to the mental health clinic one week prior to 
admission requesting referral to a Methadone Clinic, and the 
Board notes his past history of intravenous use of illicit 
drugs.  Accordingly, the GAFs noted during VA 
hospitalization in July 1998 are not indicative of 
impairment solely from the service-connected PTSD.  As 
implicit in the term "Global", a GAF score encompasses 
impairment from all psychiatric and psychological 
disabilities, including nonservice-connected drug and 
alcohol abuse.  

While there is some impairment in the veteran's speech, mood, 
and affect, there is no impairment in his memory, ability to 
work or to care for himself.  His symptoms are otherwise not 
shown to more closely approximate the criteria for a 30 
percent rating.  Accordingly, an increased schedular 
evaluation for PTSD is not warranted.  

Excluding his nonservice-connected disabilities, his PTSD 
does not present an exceptional or unusual disability picture 
rendering impractical and inadequate the application of the 
regular schedular standards for the purpose of the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Rather, the veteran is steadily employed and testified that 
working was the "high point" of his life.  

Lastly, it is alleged that the case should be remanded to 
obtain records of the veteran's hospitalization at the East 
Mississippi State Hospital, as related at the 1998 
psychiatric examination.  However, a review of the record 
reflects that these private clinical records are on file and 
relate to the veteran's treatment in a drug treatment 
program in 1976 and 1977.  Moreover, remand of the case for 
explanation by the RO of the recent GAF score is not needed, 
for the reasons explained above.  

After weighing the evidence, the Board finds that the 
preponderance of the evidence is against the claim and, 
thus, the Board concludes that the veteran is not entitled 
to an increased rating for his service-connected PTSD.  


ORDER

Service connection for psoriasis is denied. 

An increased rating for PTSD is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

